— In a proceeding pursuant to CPLR article 78 to compel the respondent to provide the petitioner with the services of medical specialists, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated March 18, 1985, which denied the petition and dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The petitioner has failed to demonstrate a deliberate indifference by the respondent to his medical needs. Further, he has failed to exhaust his administrative remedies to seek enforcement of his rights under a binding class action stipulation. Lazer, J. P., Bracken, Lawrence and Kooper, JJ., concur.